Citation Nr: 0427175	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
cerebrospinal meningitis.

2.  Entitlement to service connection for chronic migraine 
headaches, including as secondary to cerebrospinal 
meningitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Tiger Team at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Thereafter, his claims file was returned to 
his local RO in Newark, New Jersey.  

The veteran participated in a hearing conducted by the 
undersigned Veterans Law Judge at the RO in September 2004.  

In September 2004, the veteran's motion to advance the appeal 
on the Board's docket was granted due to the veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 1999, the veteran furnished VA with an 
authorization to secure records from a private physician.  
The veteran also indicated that he had seen many physicians 
over the years for migraine headaches, and specifically 
mentioned treatment at Montefiore Hospital in the Bronx, New 
York, in the 1960s.  However, it does not appear that those 
records have been secured and associated with the claims 
file.  In a February 2001 letter, the veteran named another 
private physician located in Englewood, New Jersey.  The 
Board points out that VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  See 
38 U.S.C.A. § 5103A(b).  

Also, in the veteran's October 2002 notice of disagreement, 
he referred to the rescheduling of a VA examination.  
Apparently, the examination was accomplished in May 2002.  
However, the report is not associated with the claims file.  
VA has the duty to secure such records.  See 38 U.S.C.A. 
§ 5103A(c).  Therefore, the records must be secured and 
associated with the claims file.  Also, once secured, the 
adequacy of the examination should be assessed.

The veteran was treated for cerebrospinal meningitis during 
service, and the post-service records reflect a reported 
longstanding history of chronic migraine headaches, but a 
medical opinion on the matter is not of record.  Therefore, a 
medical opinion regarding the relationship between meningitis 
in service and any post-service complaints, including chronic 
migraine headaches is essential in this case.  A question 
involving the presence of disease involves diagnostic skills 
and is within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, if the VA 
examination report is located and does not include the 
requisite nexus opinion based on a review of all of the 
pertinent evidence of record, then the examiner should 
provide an addendum to the report.  If that examiner is not 
available, then the veteran should be afforded another 
examination.  The Board points out that under the VCAA, a 
veteran is entitled to a complete VA medical examination that 
includes the requisite nexus opinion based on all possible 
evidence.  See 38 U.S.C.A. § 5103A(d).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for 
cerebrospinal meningitis residuals and 
chronic migraine headaches since his 
separation from service.  Based on his 
response, the AMC should attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  The AMC 
should also take the appropriate steps to 
secure the private medical records that 
the veteran referred to in his statements 
of October 1999, February 2001 and 
October 2002, as well as the VA 
examination report from May 2002.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable efforts 
to obtain named records the AMC is unable 
to secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Once the above actions have been 
accomplished, the AMC should forward the 
claims folder to the examiner who 
conducted the May 2002 VA examination.  
The examiner must provide an addendum to 
the report that offers a nexus opinion as 
to the residuals of the veteran's 
cerebrospinal meningitis, including 
chronic migraine headaches.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds that 
an examination is necessary, or if the 
examiner who conducted the examination in 
May 2002 is not available to offer such a 
nexus opinion, then the veteran must be 
afforded a VA examination.  All necessary 
special studies or tests should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination report should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


